{¶ 1} On September 26, 2002, this court reciprocally suspended respondent, Dick Wilson Mount Jr., for one year, stayed the suspension, and placed respondent on probation for a period of one year with the condition that he could not apply for termination of probation in Ohio until his probation was terminated in the state of Florida. On September 29, 2003, respondent applied for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated September 26, 2002.
{¶ 2} THEREFORE, IT IS ORDERED by the court that the probation of respondent, Dick Wilson Mount Jr., Attorney Registration No. 0037553, last known business address in Minerva, Ohio, be, and hereby is, terminated.
{¶ 3} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 4} For earlier case, see Disciplinary Counsel v. Mount, 97 Ohio St.3d 1201, 2002-Ohio-5446, 776 N.E.2d 492.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.